DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/18/2021 has been entered.  Claims 1, 2, 4, 5, 7-11, 13, 15-20, 23 & 24 are pending in the application.  Claims 3, 6, 12, 14, 21 & 22 are cancelled.

Drawings
The drawings are objected to because:
Element 210 is used to describe both the first end of the at least two extension portions and the first end of the bolt sleeve connector
New corrected drawings in compliance with PCT Rules 11. 2, 11.13(a) and 11.13(c) are required in this application.  The shading in each of the figures, particularly around the lines, prevents “a photographic reproduction with a linear reduction in size to two-thirds would enable all details to be distinguished without difficulty.”  For similar reasons, the lines are not considered to be “executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined”.
The newly submitted 05/18/2021 Figure 1 will not be entered for the same reasons as above.
The drawings are objected to in accordance with PCT Article 7.  Drawings shall be required when they are necessary for the understanding of the invention, see MPEP 1825.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
The connecting structure being a groove, as claimed in Claim 5; instant application Paragraph 0057 specifically states this feature is not shown, and it is 
The second and third coupling structures, as claimed in Claim 8
The blade root positioning fixture, as claimed in Claim 17
Other internal structural parts, as claimed in Claim 17
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4, 5, 7-11, 13, 15-20, 23 & 24 objected to because of the following informalities:
Claim 1, Lines 2-3, the phrase “each extension portion” should read --each extension portion of the at least two extension portions--
Claim 1, Line 12, the limitation “the two partial first coupling structures are coupled with each other” should read --the structure and the another partial first coupling structure are coupled with each other--; this prevents a possible interpretation where “the two partial first couple structures” could only refer to only the “partial first coupling structure”
Claim 4, Line 2 & 4, the phrases “each extension portion” should read --each extension portion of the at least two extension portions--
Claim 9, Line 3, the term “forming” should read --form--
Claim 10, Line 3, the limitation “a thickness of the bolt sleeve connector has a trend of gradually decreasing along the direction from the second end to the first end” should read --a thickness of the bolt sleeve connector decreases along a direction from the second end to the first end--
Claim 13, Lines 5-6, the phrase “each extension portion” should read --each extension portion of the at least two extension portions--
Claim 15, Lines 5-6, the phrase “respectively connected to the corresponding bolt sleeves” should read --respectively connected to  of the plurality of bolt sleeves--
Claim 15, Lines 5-6, the term “the blade root” should read --the blade root structure--; it is not clear if the drawings show an entire blade root structure, so this avoids any possible drawing objections
Claim 17, Line 13, the term “solidification molding” should read --a 
Claim 23, Line 13, the limitation “the wind turbine generator system has the blade of the wind turbine generator system according to claim 13” should read -- the wind turbine generator systemis comprised of the blade of the wind turbine generator system according to claim 13--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1, 2, 4, 5, 7-11, 13, 15-20, 23 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the term “one bolt sleeve connector”, in Line 9, is indefinite.  It is not clear if the bolt sleeve connector in Line 9 is the same bolt sleeve connector in the preamble, or if a different bolt sleeve connector is being claimed.  For the purpose of examination, the two bolt connectors will be considered the same bolt connector.
The term “another adjacent bolt sleeve connector”, in Line 10, renders the claim indefinite.  The preamble of the claim only indicates a bolt sleeve connector, which one of ordinary skill in the art would consider to be a single bolt sleeve connector.  Claim 1 claims “one bolt sleeve connector”, in Line 9, and “another adjacent bolt sleeve connector”, in Line 10, for a total of two bolt sleeve connectors.  Therefore, the scope of the claim is not clear, making the claim indefinite.

As to Claim 4, the limitation “a first coupling structure is formed on the second end of each extension portion, the first coupling structure matches with a connecting structure of the corresponding bolt sleeve to connect the corresponding bolt sleeve to the second end of each extension portion”, is indefinite.  It is not clear if the term “a first coupling structure” on the second end is the same as the whole first coupling structure first defined in Claim 1, or if a different structure is being claimed.  For the purpose of examination, the terms will be considered the same.
As to Claim 7, the limitation “the whole first coupling structure is formed on a second end of each third extension portion”, in Lines 3-4, is indefinite.  The whole first coupling structure is defined as one partial coupling structure on each of the first extension portion and the second extension portion.  In other words, the whole first coupling structure is a combination of two partial coupling structures on two different extensions.  When referencing Figure 7, the whole first coupling structure, with respect to the third extension portion, is shown entirely on the third extension portion.  Therefore, “the whole first coupling structure” referred to in Claim 7 does not 
As to Claim 8, the limitation “a second coupling structure and a third coupling structure which can be coupled with each other are formed on two side surfaces of the first end of the bolt sleeve connector, when the at least two bolt sleeve connectors are connected to each other, the adjacent two bolt sleeve connectors are connected to each other by the second coupling structure and the third coupling structure”, in Lines 3-4, is indefinite.
Second and third coupling structures are not shown in the figures, so it is not clear what structure constitutes the second and third coupling structures.  Paragraph 0062 provides a brief description of the first and coupling structures, saying the coupling structures are located on the first end 210, and the second and third coupling structures are coupled to each other to connect adjacent bolt sleeve connectors.  However, no further structure is provided.  None of the figures which show first end 210 provide any additional structure, and, therefore, do not provide any clarity.  A such, it is not clear how the second and third couplings act as couplings and are able to couple with each other.
The term “the first end of the bolt sleeve connector”, in Line 3, lacks antecedent basis.  A first end of the at least two extension portions were defined in Claim 1.  However, a first end of the bolt sleeve connector has not been defined prior to this instance.  For the purpose of examination, it will be assumed the first end of the at least two extension portions align with the first end of the bolt sleeve connector.
The term “the at least two bolt sleeve connectors”, in Lines 3-4, lacks antecedent basis and is indefinite.  Claim 1 defines two different bolt sleeve connectors, in Lines 9 & 10, respectively.  However, the term “at least two bolt sleeve connectors” allows for more than just 
The limitation “when the at least two bolt sleeve connectors are connected to each other, the adjacent two bolt sleeve connectors are connected to each other by the second coupling structure and the third coupling structure”, in Lines 3-5, is indefinite.  Second and third coupling structures are not shown in the figures, so it is not clear what structure constitutes the second and third coupling structures.  Paragraph 0062 provides a brief description of the first and coupling structures, saying the coupling structures are located on the first end 210, and the second and third coupling structures are coupled to each other to connect adjacent bolt sleeve connectors.  However, no further structure is provided.  None of the figures which show first end 210 provide any additional structure, and, therefore, do not provide any clarity.  As such, it is not clear how the second and third couplings are able to connect the adjacent bolt sleeve connectors together.
As to Claim 9, the limitation “when a plurality of the bolt sleeve connectors are connected, the plurality of bolt sleeve connectors integrally forming at least a part of a predetermined ring shape”, is indefinite.  First, as stated in the Claim 1 rejection above, the preamble states the scope of the claim is for a single bolt sleeve connector.  By claiming a plurality of bolt sleeve connectors, it appears the scope of the claim is being changed, so the scope of the claim is not clear.  Additionally, two bolt sleeve connectors are claimed in Claim 1, so it is not clear if the plurality of bolt sleeve connectors are the same bolt sleeve connectors claimed in Claim 1, or different bolt sleeve connectors.
As to Claim 13, the limitation “the at least one bolt sleeve connector according to claim 1”, in Line 3, is indefinite.  The scope of Claim 1, according to the Claim 1 preamble, only refers 
The term “a plurality of bolt sleeves”, in Line 4, is indefinite.  A bolt sleeve was defined at least in Claim 1, Line 5, and Claim 13 depends on Claim 1.  Therefore, it is not clear if the plurality of bolt sleeves in Claim 13 includes the bolt sleeve defined in Claim 1, or not.  For the purpose of examination, the bolt sleeves claimed in Claim 13 will be interpreted to include the bolt sleeve claimed in Claim 1.
As to Claim 17, the limitation “assembling bolt sleeves and the bolt sleeve connectors according to claim 1”, in Line 6, is indefinite.  The scope of Claim 1, according to the Claim 1 preamble, only refers to a single bolt sleeve connector.  Therefore, the term “bolt sleeve connectors” lacks antecedent basis, since it provides for the option of more than one bolt sleeve connector.  Additionally, Claim 1 defines bolt sleeves at least in Line 5.  As such, it is not clear if the bolt sleeves in Claim 17 includes the bolt sleeve in Claim 1, Line 5.  For the purpose of examination, the bolt sleeve of Claim 1 will be considered to be included in the bolt sleeves of Claim 17.
The term “other internal structural parts”, in Line 12, is indefinite.  It is not clear what structure constitutes “other internal structural parts”, so it is not clear how these parts are laid into the blade.
As to Claim 20, the term “a side”, in Line 3, is indefinite.  It is not clear which structure the side is part of.  For instance, is the side a part of the plastic pipes, the blade root, the positioning fixture, or other structure?  For the purpose of examination, the side will be considered to be part of the blade root positioning fixture, since the “another side”, in Line 5, is positively claimed as part of the fixture.
As to Claim 24, the limitation “the wind turbine generator system has the blade of the wind turbine generator system manufactured by the method according to claim 17”, is indefinite.  Claim 17 contains structure that does not appear to be part of the final blade product, such as 

As can be seen from the above, the claims are replete with grammatical, antecedent basis, language and indefiniteness issues.  These issues make the claims difficult to understand and apply art.  This list should not be considered complete of all issues present as there are many. Applicant’s assistance is asked in fixing all issues upon amending the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 & 9 are rejected under 35 U.S.C. 102 as being unpatentable over Michel (U.S. PGPub 2017/0122292).
As to Claim 1, Michel teaches a bolt sleeve connector (as shown in Figure 11), comprising: at least two extension portions (Figure 11 shows two vertical flanges 21) arranged side by side (as shown in Figure 11) and spaced apart (as shown in Figure 11), each extension portion (21) having a first end (the bottom portion of 21 in contact with 15, as viewed in Figure 11) and a second end (the top portion of 21, as viewed in Figure 11), wherein the first ends (bottom of 21, as viewed in Figure 11) of the at least two extension portions (21) are connected together (via a bolt and 23; Paragraph 0050), and the second end (top of 21, as viewed in Figure 11) of each of the at least two extension portions (21) is connected to (as shown in Figure 11) a corresponding bolt sleeve (23), the at least two extension portions (21) include a first extension portion (vertical flange 21 on the left of Figure 11) and a second extension portion 
As to Claim 2, Michel, teaches all the limitations of Claim 1, and continues to teach the first ends (bottom of 21, as viewed in Figure 11) of the at least two extension portions (21) are connected together by adhesive bonding, clamping or welding (welding: Paragraph 0050).
As to Claim 4, Michel, teaches all the limitations of Claim 1, and continues to teach a first coupling structure (the hole within 21 which allows the bolt to pass through; Paragraph 0050) is formed on the second end (the top portion of 21, as viewed in Figure 11) of each extension portion (21), the first coupling structure (the hole within 21 which allows the bolt to pass through; Paragraph 0050) matches with (as shown in Figure 11) a connecting structure (the hole in bolt sleeve 23, which allows the bolt to extend through the sleeve) of the corresponding bolt sleeve (23) to connect (as shown in Figure 11) the corresponding bolt sleeve (23) to the second end (the top portion of 21, as viewed in Figure 11) of each extension portion (21).
As to Claim 9, Michel, teaches all the limitations of Claim 1, and continues to teach when a plurality of the bolt sleeve connectors are connected, the plurality of bolt sleeve connectors integrally forming at least a part of a predetermined ring shape.  As shown in Figure 2, the bolt sleeve connectors form a ring shape when all three of the segments 19 are connected together.

Note - The limitation “when the at least two bolt sleeve connectors are connected to each other, the adjacent two bolt sleeve connectors are connected to each other by the second coupling structure and the third coupling structure”, in Claim 8, Lines 3-5, is not given full patentable weight.  This limitation is considered a product-by-process limitation. The intention to connect two bolt sleeve connectors as defined in the limitation is not given full patentable weight, since a "[E]ven though product-by-process claims are limited by and defined by the 

Response to Arguments
Applicant’s arguments, see Pages 12-15, filed 05/18/2021, with respect to the rejection(s) of claim(s) 1, 4-5, 9-10, 13 & 23 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michel (U.S. PGPub 2017/0122292), as shown above.
Regarding the drawing objections, although Applicant attempted to overcome the prior drawing objections, the 05/18/2021 submitted drawings were not entered, as explained above.  New drawing objections are also presented above.
Regarding the claim objections, although Applicant overcame some of the prior claim objections, new claim objections are presented above.
Regarding the 112 rejections, although Applicant overcame some of the prior 112 rejections, new 112 rejections are presented above.
Regarding the previously indicated allowable material, all previously indicated allowable material statements are withdrawn.  A statement regarding allowable material cannot be made until the above 112 rejections have been sufficiently addressed by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746